Title: To James Madison from Sylvanus Bourne, 14 December 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office US, Amsterdam Decr. 14 1801
					
					I omitted in my late letters to note for your consideration a suggestion which had been made to me by Mr. Hubbard one of the     U States as to the propriety of making a provision by the Laws of the U States for the legalization by our Consuls of the Powers of Attorney which accompany the transfer of our public funds from one person to Another in foreign places, as an arrangement that would serve to give a little emolument to the Consular Office without burthening the public Chest—& that would at the same time fall chiefly on foreigners.
					When this subject shall be submitted to the attention of Congress you will please make such use of the above suggestion as you conceive to be proper.  I have the honor to be With the greatest Respect sir yr Obt. Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
